      3:18-cv-01426-JMC        Date Filed 12/19/18        Entry Number 27      Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Rachel Keogh, individually and as   )                 Civil Action No.: 3:18-cv-01426-JMC
Personal Representative of the Estate of
                                    )
Ralph M. Keogh, Jr.,                )                                ORDER
                                    )
                     Plaintiff,     )
       v.                           )
                                    )
United States of America,           )
                                    )
                                    )
                     Defendant.     )
____________________________________)

       The court finds Plaintiff Rachel Keogh’s (“Plaintiff”) Petition for Approval of Settlement

(ECF No. 24-1) shows:

       1. Plaintiff was appointed as Personal Representative of the Estate of Ralph M. Keogh, Jr.

on February 28, 2017.

       2. The Complaint (ECF No. 1) sets forth the alleged acts and omissions of Defendant

United States of America (“the United States”).

       3. For the purposes of this settlement, the United States denies all allegations in the

Complaint (ECF No. 1) as set forth in its Answer (ECF No. 10) and disputes liability.

       4. Plaintiff and the United States have arrived at an agreed settlement for Decedent Ralph

M. Keogh’s (“the Decedent”) claims against the United States as outlined in the above-captioned

lawsuit. The agreed settlement and compromise contemplates the release, ending, and termination

of all claims and actions based on causes surviving to Plaintiff, individually and as the Personal

Representative of the Estate of Ralph M. Keogh, Jr., or any person, in any way arising, asserted,

or brought under or by virtue of any South Carolina or federal statute, or by common law against

the United States, based on or deriving from the facts alleged in the Complaint (ECF No. 1). The

                                                  1
        3:18-cv-01426-JMC         Date Filed 12/19/18       Entry Number 27         Page 2 of 3




total amount paid by the United States is the amount of $800,000.00. $600,000.00 of the settlement

funds are allocated to the survival action, while $200,000.00 of the funds are allocated to the

wrongful death action.

         5. Plaintiff is not aware of any claims filed against the estate.

         6. Plaintiff, in her personal and representative capacity, agrees to release the United States

from any and all liability as a result of the settlement.

         7. From the settlement proceeds, the undersigned requests the approval of the court to pay

for legal services rendered by her attorneys in the agreed amount of $200,000.00 (25% of the total

settlement) as well as costs in the amount of $9,955.66. Plaintiff agrees the amount of $5,000.00

should be held in trust by counsel for Plaintiff to satisfy any outstanding costs and probate fees

associated with closing the estate once the settlement has been approved and funds distributed.

Once all costs are satisfied and all fees have been satisfied with the probate court, any remaining

funds left in trust will be distributed to Plaintiff, as the sole beneficiary of the Decedent’s will.

Plaintiff’s undersigned and Plaintiff have contacted the probate court, and there are no pending

claims against the estate. Plaintiff requests this court approve the settlement set forth herein.

         8. The attorneys for Plaintiff shall receive $200,000.00, as payment of attorney’s fees, and

the amount of $9,955.66, as costs incurred during the representation of Plaintiff in this matter.

         9. The amount of $5,000.00 should be held in trust by counsel for Plaintiff to satisfy any

outstanding costs and probate fees associated with closing the estate once the settlement has been

approved and funds distributed. Once all fees have been satisfied with the probate court, any

remaining funds left in trust will be distributed to Plaintiff, as the sole beneficiary of the Decedent’s

will.




                                                    2
      3:18-cv-01426-JMC             Date Filed 12/19/18   Entry Number 27        Page 3 of 3




       10. The beneficiaries of the Decedent’s estate are his wife, Plaintiff, and his two (2)

children: Robert Keogh and Alissa Delucio.

       11. Plaintiff should receive the following total amount from the survival action:

$438,783.26, plus any remaining money held in trust to close the estate.

       12. Plaintiff, Robert Keogh, and Alissa Delucio should receive the following amounts from

the wrongful death action: $146,261.08, to be divided as follows:

               a. Rachel Keogh: $73,130.54

               b. Robert Keogh: $36,565.27

               c. Alissa Delucio: $36,565.27

       13. Plaintiff has agreed to dismiss, with prejudice, all claims asserted in the lawsuit against

the United States in this matter.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the court

approves the settlement proposal as presented herein.

       The settlement is approved as stated and the court concludes this matter and forever

forecloses any further action against the United States arising from the facts alleged in the

Complaint (ECF No. 1) that the Decedent, Ralph M. Keogh, Jr., or his beneficiaries could have

maintained and any other claims that were or could have been asserted in this lawsuit.

       IT IS SO ORDERED.




                                                      United States District Judge
December 19, 2018
Columbia, South Carolina




                                                  3
